BOGGS, Circuit Judge,
concurring in the judgment.
I agree with the court’s determination that the Doris Coal presumption does not apply in this circuit, and that we should remand the case. However, I write separately to voice my disagreement with the dissent’s analysis, and to express some divergence from Judge Dowd’s analysis.
I
Judge Dowd’s opinion asks whether Doris Coal shifts only the burden of production or also the burden of persuasion, and whether Doris Coal is consistent with the Black Lung Benefits Act. I believe that this analysis is not required to determine that Doris Coal is inconsistent with the law of this circuit, and I would not perform it.
The ALJ and Board applied the Doris Coal presumption because they thought that Fourth Circuit law applied to this case, not because they thought Doris Coal was the law of this circuit. In general, an application of incorrect law requires a remand. See Cal-do Coal Co. v. Yeager, 104 F.3d 827, 830-31 (6th Cir.1997).
There are two reasons that we might affirm the Board rather than remand the case. First, we could find that the legal error is harmless, if the record would compel the same result even under the correct legal standard. See Sierra Club v. Slater, 120 F.3d 623, 637 (6th Cir.1997). Judge Dowd properly rejects this option.
Second, we could decide that Doris Coal is the law of the Sixth Circuit — that is, that the ALJ and Board did not use the wrong legal standard after all. The law of this circuit, however, is clear and simple and looks nothing like Doris Coal. Judge Dowd provides the correct standard. We have never articulated a contrary one. Indeed, there is no reason to conclude that the ALJ and Board would have held otherwise had they, known that this case would be appealed to the Sixth Circuit. Therefore, this case must be remanded for an application of the proper legal standards, as spelled out by Judge Dowd in the final section of his opinion.
Although I would not cover as much ground as Judge Dowd to determine why we must remand this case, I do agree with his exposition of the proper legal standard, and so I concur in that portion of his opinion.
II
A
The dissent disagrees with our conclusion that “ancillary” requires synergy or relatedness, and defers to the Secretary’s definition, which requires only that the ancillary condition contribute to the total pulmonary disability. To the dissent, “ancillary” would therefore mean only “additional” or “other.”
The dissent is correct that we should ordinarily defer to an agency’s reasonable interpretation of its own ambiguous regulations. The dissent is incorrect, however, that this is an ambiguous regulation. Cf. Frederick Schauer, Easy Cases, 58 S. Cal. L.Rev. 399, 420 (1985) (“Ever since Macbeth mistakenly relied on the linguistic precision of the witches’ prophesy, people have been able to construct weird and fanciful instances in which even the clearest language breaks down.”). “Ancillary” has a- reasonably clear meaning, and that meaning is not “everything else, connected or not.” It requires some relatedness or subordinate connection.1 Even the dictionary definitions offered by the dissent, when read in proper context, show this,
B
The dissent is also incorrect that the Secretary’s interpretation of its regulation is *516reasonable. One claim that the dissent makes in favor of the Secretary’s interpretation is a “mere surplusage” argument. The dissent notes that pneumoconiosis is defined as including “respiratory or pulmonary impairment significantly related to, or aggravated by, dust exposure in coal mining employment.” 30 U.S.C. § 902(b). Thus, the dissent contends, pneumoconiosis already includes related conditions, and so interpreting “ancillary” to mean “related” in “pneumoco-niosis and ancillary pulmonary conditions” renders “ancillary” mere surplusage. There are two fundamental flaws with this argument.
First, the dissent overlooks the word “significantly” and the connection to coal dust required in § 902(b). A condition that (1) emerged long after the patient’s exposure to coal dust ended, or (2) is insignificantly related to coal dust, but combines with pneumoco-niosis to produce a synergistically greater detriment, would not meet the legal definition of pneumoconiosis, but would be “ancillary.” Therefore, there is no surplusage problem.
Second, even if, arguendo, there were a surplusage problem with the proper interpretation of ancillary, the dissent’s position would render even more substantial language surplus. If ancillary means “any other pulmonary condition,” then “pneumoconiosis and ancillary pulmonary conditions” simply means “pulmonary conditions,” and both “pneumoconiosis” and “ancillary” are rendered mere surplusage. Therefore, the Secretary’s interpretation are not reasonable. It is not just that the Secretary’s position is wrong, it is that it is not logically and linguistically defensible.
C
The second piece of support the dissent offers for its deference is that this circuit has recently adopted the “aggravation rule.” The dissent properly states the rule, which compensates some conditions that are largely unrelated to an employment injury: When an employment injury aggravates, accelerates, or combines with a preexisting impairment to produce a disability greater than that which would have resulted from the employment injury alone, the entire resulting disability is compensable. Morehead Marine Services, Inc. v. Washnock, 135 F.3d 366, 371 (6th Cir.1998). Despite its name, the rule requires only addition to the preexisting condition, not exacerbation or aggravation of it. See Port of Portland v. Director, OWCP, 932 F.2d 836, 839 (9th Cir.1991). On its face, this would undermine the principles I have set out above. Things are not, however, so simple.
First of all, it is not clear that the aggravation rule applies to black lung cases in general, or to this case in particular. The dissent is correct that this circuit recently used the aggravation rule in a ease concerning the Longshore and Harbor Workers’ Compensation Act (LHWCA). The dissent is also correct that the Black Lung Benefits Act generally incorporates the LHWCA. See 30 U.S.C. § 932(a). It is less clear, however, that the aggravation rule itself applies to the Black Lung Benefits Act. For one thing, no court has ever applied the rule to a black lung case. For another, the Black Lung Benefits Act’s incorporation of the LHWCA specifically excludes those things “otherwise provided in this subsection or by regulations of the Secretary.” 30 U.S.C. § 932(a). Therefore, the aggravation rule does not apply if it is inconsistent with regulations such as 30 C.F.R. § 725.701(b). Finally, even if the aggravation rule applies to this case, it only applies to preexisting conditions — Seals would still bear the burden of showing that the unrelated condition causing his symptoms pre-existed his pneumoconiosis.
To summarize, then, the current law and regulations charge Glen Coal for expenses from Seals’s pneumoconiosis and from related or synergistic pulmonary conditions. If (and only if) the aggravation rule applies to black lung cases, Glen Coal must also pay expenses stemming from preexisting pulmonary conditions.
D
Finally, I disagree with the dissent’s contention that a Doris Coal-type presumption would be acceptable if used by a Department *517of Labor ALJ and affirmed by the Board and this court.
The dissent suggests that an ALJ could “develop a record as to whether to support- a Doris Coal-like presumption and to decide whether or not to utilize such a presumption.” Eventually, the dissent says, this court could use the resulting record to “approve or create such a presumption.” Diss. Op. at 521. The dissent notes, correctly, that Greenwich Collieries does not foreclose the use of all non-statutory presumptions. But the creation of such a presumption is either the job of the Secretary, through a reasonable interpretation of an ambiguous regulation, see Pauley v. BethEnergy Mines, Inc., 501 U.S. 680, 696-99, 111 S.Ct. 2524, 115 L.Ed.2d 604 (1991), or through (preferably) promulgating a new regulation; or of an Article III court, through its interpretation of the statutes and regulations.
I agree with the dissent (and disagree with Judge Dowd) that it would not necessarily contravene Greenwich Collieries for the Secretary to adopt a regulation shifting the burden of production in the manner of Doris Coal. The dissent is wrong, however, in implying that there is any basis for an ALJ to do so. Cf. Malcomb v. Island Creek Coal Co., 15 F.3d 364, 367 n. 2 (4th Cir.1994) (explaining why Board is not entitled to deference for its interpretation of substantive standards). The job of the ALJ is to apply the law to the facts, drawing reasonable inferences along the way;, the ALJ is not supposed to add to the law, however compelling or well-grounded the addition may be, and we should not “approve” an ALJ who does so. Furthermore, I do not believe that we should be in the business of “creating” presumptions, unless doing so is required by the applicable statute, regulations, or agency interpretations of ambiguous regulations. The dissent’s suggestions to the contrary are unprecedented and unfounded. The dissent is correct that under the facts of a particular case, an ALJ might find it difficult to disentangle-the various conditions contributing to lung disease. In a particular case, though, this difficulty is just as likely to make it easier for a claimant to make his case as it is to make it harder. Indeed, it is not necessary to shift any legal presumptions for the claimant to benefit from this complication. In this case, for instance, two of Seals’s doctors testified that the treatment in question was related to Seals’s pneumoconiosis— they did not abstain from deciding on grounds that the question was too difficult to sort out. Therefore, there could be substantial evidence to rule in Seals’s favor even under the proper standard, though we leave this determination to the ALJ.
Ill
For the foregoing reasons, I concur in the judgment of the court remanding this case to the Board.

. Parenthetically, it is worth noting (though it is not dispositive) that "ancillary” is derived from the Latin word ancilla, which means “handmaid.” 1 Oxford English Dictionary 447 (2d ed.).